The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kim et al. (US 2014/0054867 A1) teaches the invention may receive sensor information from at least one sensor coupled to a vehicle having two or more wheels, the at least one sensor coupled to at least one of a wheel, a suspension component, or a frame of the vehicle. A tilt angle of the vehicle is determined from the received sensor information, the tilt angle comprising an offset angle from a reference plane for the vehicle. A controller transmits a command to one or more control moment gyroscopes (CMGs) coupled to the frame of the vehicle to produce a total angular moment based, at least in part, on the tilt angle of the vehicle.
Regarding independent claim 1, Kim taken either independently or in combination with the prior art of record fails to teach or render obvious the accelerometer to measure the y-axis acceleration for the vehicle comprises the accelerometer detecting a leakage in a value of sine of an error angle times a vector sum of a gravitational acceleration and a centrifugal acceleration of the two-wheeled vehicle; and a processor to: calculate a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer, determine a force component based at least in part on the calculated roll angle, and generate a CMG command for a CMG gimbal rate based at least in part on the determined force component in conjunction with the other claim limitations.  
Regarding independent claim 6, Kim taken either independently or in combination with the prior art of record fails to teach or render obvious processor: to augment a steering command by a determined steering augmentation value, and modify a determination of a CMG command for the one or more CMG controllers based at least in part on application of the steering augmentation value in conjunction with the other claim limitations.  
Regarding independent claim 11, Kim taken either independently or in combination with the prior art of record fails to teach or render obvious measuring with the accelerometer the y-axis acceleration for the two-wheeled vehicle comprises detecting a leakage in a value of sine of an error angle times a vector sum of a gravitational acceleration and a centrifugal acceleration of the two-wheeled vehicle; calculating a roll angle for the vehicle based at least in part on the y-axis acceleration measured by the accelerometer; determining a force component based at least in part on the calculated roll angle; and generating a CMG command for a CMG gimbal rate based at least in part on the determined force component in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668